DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2022 and 06/27/2022 are being considered by the examiner.

Election/Restrictions

During a telephone conversation with Anthony J Orler on 08/09/2022 a provisional election was made without traverse to prosecute the invention of Group I, claim1-15, 17-27.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim16 has been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections

Claim 2 and 2 are objected to because of the following informalities:  two claims are numbered with same number 2. For examining purposes the examiner will refer to the claims as follows:. 
2(a) The alloy of claim 1, the alloy consisting essentially of the Mg, the Mn, the Zr, and the Al.
2(b) The alloy of claim 1, wherein the structure in the alloy produces a yield strength of at least 150 MPa and having an elongation of at least 10%.


Appropriate renumbering of the claims is required. 
    PNG
    media_image1.png
    229
    621
    media_image1.png
    Greyscale


Claim Interpretation

Claim 3-9 and 17-27 recites  a phrase word “equal to about” to describe the percentage of elements in the claims. Examiner will interpret this phrase any element whose compositional range is expressed as equal to about (% Element = about XX.X) as an upper/maximum boundary value, the word “about” can be interpreted as ± 10% of recited limit value, for example if the compositional range reads % Mg is equal to 7 by weight. This renders that there would have been some alloy where the maximum amount of Mg could be 6.3 or 7.7 % or any value in between can read on the limitation of the “equal to about” part of the claim. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would have been the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaac VALLS ANGLES [US 2020/0063242 Al].

Regarding claim 1, Angles discloses an alloy comprising: Magnesium (Mg), Manganese (Mn),  Zirconium (Zr), and Aluminum (Al), wherein inclusion of the Mg, the Mn, and the Zr produces a structure of the alloy [0028 and 0033]. Angles also teaches, the alloy structure having a yield strength of 105 MPa and more depending on the intended application [0567] and an elongation above 11 % [0473]. In both cases, the yield strength and elongation Angles teaching falls within the claimed range.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have an alloy and mechanical properties selected from the range of Angles, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I], 

Regarding claim 2(a), as explained in the claim objection, the first Claim 2 has been noted as 2(a). Angles discloses an alloy, consisting of the Mg, the Mn, the Zr, and the Al, [0028 and 0033]. Angels teaches Mg in alloy is beneficial to the mechanical property, but total percentage of Mg should be controlled to be sure that it is not excessive, which could result in an inconvenient compromise of corrosion resistance and mechanical properties [0041]. Angels also teaches a certain percentage of presence of Mn is desirable to improve the mechanical properties [0071] and a certain percentage of presence of Zr is desirable to improve the mechanical properties [0071] too.  Angles further teaches Al contributes to make the alloy more cost effective and contributes to improve mechanical properties, in particular, when properly combined with other alloying elements [0044]. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have an alloy with selected element of Mg, Mn, Zr and Al as taught by Angles to get an cost effective alloy with desired mechanical properties. 

Regarding claim 2(b), as explained in the claim objection, the second Claim 2 has been noted as 2(b), Angles discloses the alloy for different high strength application, having a yield strength of 155 MPa, and even 255 MPa depending on the intended application [0567]. Angels further teaches having an elongation is above 11 % (Inventor has surprisingly found that shaped materials achieve high values of elongation at break. In different embodiments elongation at break of the shaped material at room temperature (23° C) is even above 11 % [0473] in both case of yield strength and elongation Angles teaching falls within the claimed range.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have mechanical properties selected from the range of Angles to get an alloy with desired mechanical properties, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Regarding claim 3, Angles discloses an alloy, further comprising Yttrium (Y) and Y contributes to increase the mechanical resistance when properly combined with other alloying elements. Y can further contribute to increase the corrosion resistance when properly combined with other alloying elements. Angles teaches Y can contribute as tertiary element to many of the properties mentioned for other alloying elements too. Angles further teaches the total amount of %  Y should be controlled and make sure it is not excessive, which could result in an inconvenient compromise of corrosion resistance and mechanical properties for some applications. Angles teaches to keep % Y is less than 2.8%, less than 1.2%, and even less than 0.8% depending on the application [0050] which falls within the claimed range of Y which is less than or equal to about 3% by weight of the alloy. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a composition of Y selected from the range of Angles to get an alloy with desired mechanical properties, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Regarding claim 4, Angles discloses an alloy, further comprising Hafnium (Hf) and presence of Hf is desirable to improve mechanical properties % Hf is preferred in a content 0.02% to 4.2% or higher.  Angles teaches, in contrast, in some applications the presence of% Hf is rather detrimental. Angles also teaches to balance mechanical properties contents of less than 3.8% to less than 0.002% are preferred. [0088]. All the values taught by Angles falls within the claimed range of Hf which is less than or equal to about 7% by weight of the alloy. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a composition of Hf selected from the range of Angles to get an alloy with desired mechanical properties, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Regarding claim 5, Angles discloses an alloy, further comprising Gallium (Ga) as a low melting point promoting elements and the amount of Ga is more than 21 %. Angles teaches there are other
applications depending of the desired properties, of the alloy wherein % Ga contents is less than 30% by weight is preferred [0069]. The percentage value taught by Angles falls within the claimed range of Ga which is less than or equal to about 35% by weight of the alloy. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a composition of Ga selected from the range of Angles to get an alloy with desired low melting point, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Regarding claim 6, Angles discloses an alloy, further comprising Erbium (Er) with a percentage of Er is 0-15% [0028] and Er contributes to make the alloy easier to consolidate.  Angles also teaches Er contributes to improve some mechanical properties, in particular, when properly combined with other alloying elements % Er contributes to increase the creep resistance. Angles further teaches Er contributes to increase the corrosion resistance [0065]. The range of Angles falls within the claimed range of Er which is less than or equal to about 15% by weight of the alloy. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a composition of Er selected from the range of Angles to get an alloy which is easier to consolidate while having required mechanical properties, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Regarding claim 7, Angles discloses an alloy, further comprising Titanium (% Ti) to improve mechanical properties wherein Ti is preferred in a range of 0.1 to even 16.2% or higher. In contrast, in some applications, excess presence of % Ti could be detrimental, so Angles teaches a value of the content is less than 14.6% to balance mechanical properties. [0083]. The range of Angles falls within the claimed range of Ti which is less than or equal to about 15% by weight of the alloy. 
Angles further discloses an alloy, comprising Boron (% B) and B has an effect in the melting temperature of the alloy and in mechanical properties. According to Angles B is preferred 0.002% to 4.2% by weight or higher. In contrast, in some applications the presence of% B is rather detrimental. So Angles teaches to balance mechanical properties the preferable amount of B is less than 3.8% by weight [0073]. 
The ranges of Ti and B as taught by Angles fall within the claimed range of Ti and B which are less than or equal to about 15% and 7% respectively by weight of the alloy. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a composition of Ti and B selected from the range of Angles to get an alloy with desired melting temperature and mechanical properties, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Regarding claim 8, Angles discloses an alloy, further comprising Titanium (% Ti) to improve mechanical properties wherein Ti is preferred in a range of 0.1 to even 16.2% or higher. In contrast, in some applications, excess presence of % Ti could be detrimental, so Angles teaches a value of the content is less than 14.6% to balance mechanical properties. [0083]. The range of Angles falls within the claimed range of Ti which is less than or equal to about 15% by weight of the alloy. 
Angles further discloses an alloy, comprising Vanadium (% V) is desirable to improve mechanical properties and % V is preferred a content of 0.02% to even 6.2% or higher. In contrast, Angles also teaches in some applications the presence of % V is rather detrimental. Angles further teaches to balance mechanical properties contents should be less than 4.2% to even less than 0.02% [0077]. 
The ranges of Ti and V as taught by Angles fall within the claimed range of Ti and B which are less than or equal to about 15% and 5% respectively by weight of the alloy. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a composition of Ti and V selected from the range of Angles to get an alloy with desired melting temperature and mechanical properties, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I].

Regarding claim 9, Angles discloses an alloy, further comprising Lithium (Li) [0042], Copper (Cu) [0075], and Silver (Ag) [0037]. Angles discloses Li contributes to improve some mechanical properties like to increase the (elastic modulus*elongation at break/density) ratio, the big surprise is the simultaneous increase in modulus and elongation at break. Angles also teaches contents of % Li is above 0.6% to above 2.3% by weight of the alloy. But Angles further teaches that Li can result in an inconvenient compromise of corrosion resistance and mechanical properties and a value of less than 2.8% to even less than 0.9% is preferred [0042] therefore a balance is necessary. 
Angles discloses presence of Cu is desirable to improve mechanical properties as an amount of % Cu 0.1 % to 8.2% or higher. In contrast, Angles teaches in some applications the presence of % Cu is detrimental and to balance mechanical properties content is less than 9.4% to even less than 0.02% are preferred [0075].  
Angles further discloses the presence of Ag is important as for some applications limit the content of trace elements to amounts of less than 1.8% by weight to reduce detrimental effect [0037]. 
The ranges of Li, Cu and Ag as taught by Angles fall within the claimed range of Li, Cu and Ag which are less than or equal to about 3% 10% and 2% respectively by weight of the alloy. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a composition of Li, Cu and Ag selected from the range of Angles to get an alloy with desired mechanical properties, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I].

Regarding claim 10, Angles discloses an alloy, comprising Titanium (Ti) as explained in the discussions in the above regarding claim 7 and 8. However, Angles discloses an alloy, comprising  Iron (Fe) as Iron (% Fe) is desirable to improve mechanical properties [0080], Silicon (Si) is also desirable to improve mechanical properties [0079] and Zinc (Zn) is preferred to attain the required mechanical properties [0068]. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have at least Ti, Fe, Si and Zn as taught by Angles to get an alloy with desired mechanical properties. 

Regarding claim 11, 12 and 13 Angles discloses alloy for different mechanical strength application, having a yield strength of 105 MPa, 155 MPa, and 255 MPa depending on different application [0567]. All these values of yield strength 105 MPa, 155 MPa, and 255 MPa as taught by Angles fall within the claimed range as recited in claim the 11, 12 and 13 respectively .  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have yield strength selected from the range of Angles to get an alloy required for a desired application, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Regarding claim 14 and 15 Angles discloses alloy of having different elongation is above 11 % [0473] which is within the claimed range as recited in the both claim 14 and 15.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have an elongation value selected from Angles to get an alloy with desired mechanical properties for deformation, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Claim(s) 17-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaac VALLS ANGLES [US 2020/0063242 A1] and in further view of Zi Li, et.al.  [US 2008/0175750 A1]

Regarding claim 17, Angles discloses an alloy, consisting of the Mg, the Mn, the Zr, and the Al, [0028 and 0033]. Angles’s alloy composition as disclosed and those recited in the instant claims 17 are listed in the following table. 

Element
From instant Claim 17
(mass%)
From Angles
(mass%) [0028]
From Li
(mass%) [0015]
Within range
(mass%)
Mg
≤ 7
≤ 12
0.2 - 30
Exceeding the value
Mn
≤ 6.5
0 – 15
0.2 - 5
Overlapping
Zr
≤ 0.05
0 – 10
7 - 15
Overlapping
Al
No amount recited
0 – 60
balance
Overlapping

 
All of the alloy composition disclosed by Angles as shown in the 3rd column are overlapping the claimed ranges of the present invention except the amount of magnesium. However, Angels teaches Mg in alloy is beneficial to the mechanical property, but total percentage of Mg should be controlled to be sure that it is not excessive, which could result in an inconvenient compromise of corrosion resistance and mechanical properties [0041]. 
On the other hand Li discloses an alloy, consisting of the Mg, the Mn, the Zr, and the Al [0015]. Li’s alloy composition as disclosed and those recited in the instant claims 17 are listed in the above table.  All of the alloy composition disclosed by Li as shown in the 4th column are overlapping the claimed ranges of the present invention. 
Li’s invention is analogues to both Angles and the present invention as it is in the field of an alloy for structural application and produced by additive manufacturing. Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to modify Angles teaching to have a composition selected from the range of Li to get an alloy with desired mechanical properties, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Regarding claim 18, Angles discloses an alloy, further comprising Yttrium (Y) and Y contributes to increase the mechanical resistance when properly combined with other alloying elements. Y can further contribute to increase the corrosion resistance when properly combined with other alloying elements. Angles teaches Y can contribute as tertiary element to many of the properties mentioned for other alloying elements too. Angles further teaches the total amount of %  Y should be controlled and make sure it is not excessive, which could result in an inconvenient compromise of corrosion resistance and mechanical properties for some applications. In different application Angles teaches % Y is less than 4.1%, less than  2.8%, less than 1.2%, and even less than 0.8%  [0050] which falls within the claimed range of Y which is less than or equal to about 3.3% by weight of the alloy. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a composition of Y selected from the range of Angles to get an alloy with desired mechanical properties, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Regarding claim 19, Angles discloses an alloy, further comprising Hafnium (Hf) and presence of Hf is desirable to improve mechanical properties % Hf is preferred in a content 0.02% to 4.2% or higher.  Angles teaches, in contrast, in some applications the presence of% Hf is rather detrimental. Angles also teaches to balance mechanical properties contents of less than 3.8% to less than 0.002% are preferred. [0088]. The values taught by Angles fall within the claimed range of Hf which is less than or equal to about 7% by weight of the alloy. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a composition of Hf selected from the range of Angles to get an alloy with desired mechanical properties, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Regarding claim 20, Angles discloses an alloy, further comprising Gallium (Ga) as a low melting point promoting elements with the presence of more than 21 %. Angles teaches there are other
applications depending of the desired properties, of the alloy wherein % Ga contents is less than 30% by weight is preferred [0069]. The percentage value taught by Angles falls within the claimed range of Ga which is less than or equal to about 35% by weight of the alloy. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a composition of Ga selected from the range of Angles to get an alloy with desired melting point and mechanical properties, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Regarding claim 21, Angles discloses an alloy, further comprising Erbium (Er) wherein the weight percentages of Er is 0-15% [0028] because Er contributes to make the alloy easier to consolidate. Angles also teaches Er contributes to improve some mechanical properties, in particular, when properly combined with other alloying elements % Er contributes to increase the creep resistance. Angles further teaches Er contributes to increase the corrosion resistance [0065]. The range of Angles falls within the claimed range of Er which is less than or equal to about 15% by weight of the alloy. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a composition of Er selected from the range of Angles to get an alloy which is easier to consolidate while having required mechanical properties, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Regarding claim 22, , Angles discloses an alloy, further comprising Titanium (% Ti) to improve mechanical properties wherein Ti is preferred in a range of 0.1 to even 16.2% or higher. In contrast, in some applications, excess presence of % Ti could be detrimental, so Angles teaches a value of the content is less than 14.6% to balance mechanical properties. [0083]. The range of Angles falls within the claimed range of Ti which is less than or equal to about 15% by weight of the alloy. 
Angles further discloses an alloy, comprising Boron (% B) and B has an effect in the melting temperature of the alloy and in mechanical properties. According to Angles B is preferred 0.002% to 4.2% by weight or higher. In contrast, in some applications the presence of% B is rather detrimental. So Angles teaches to balance mechanical properties the preferable amount of B is less than 3.8% by weight [0073]. 
The ranges of Ti and B as taught by Angles fall within the claimed range of Ti and B which are less than or equal to about 15% and 7% respectively by weight of the alloy. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a composition of Ti and B selected from the range of Angles to get an alloy with desired melting temperature and mechanical properties, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Regarding claim 23, Angles discloses an alloy, comprising Silicon (Si) to improve mechanical properties, however Angles teaches the content is less than 2.3%, less than 1.8%, less than 0.2% less than 0.08% to even less than 0.02% is preferred to balance mechanical properties [0079]. The range of Si taught by Angles fall within the claimed range of Si which is less than or equal to about 2.5% by weight of the alloy. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a composition of Si from the range of Angles to get an alloy with desired mechanical properties, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I].

Regarding claim 24, Angles discloses an alloy, further comprising Titanium (% Ti) to improve mechanical properties wherein Ti is preferred in a range of 0.1 to even 16.2% or higher. In contrast, in some applications, excess presence of % Ti could be detrimental, so Angles teaches a value of the content is less than 14.6% to balance mechanical properties. [0083]. The range of Angles falls within the claimed range of Ti which is less than or equal to about 15% by weight of the alloy. 
Angles further discloses an alloy, comprising Vanadium (% V) is desirable to improve mechanical properties and % V is preferred a content of 0.02% to even 6.2% or higher. In contrast, Angles also teaches in some applications the presence of % V is rather detrimental. Angles further teaches to balance mechanical properties contents should be less than 4.2% to even less than 0.02% [0077]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a composition of Ti and V selected from the range of Angles to get an alloy with desired melting temperature and mechanical properties, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I].

Regarding claim 25, Angles discloses an alloy, further comprising Lithium (Li) [0042], Copper (Cu) [0075], and Silver (Ag) [0037]. Angles discloses Li contributes to improve some mechanical properties like to increase the (elastic modulus*elongation at break/density) ratio, the big surprise is the simultaneous increase in modulus and elongation at break. Angles also teaches contents of % Li is above 0.6% to above 2.3% by weight of the alloy. But Angles further teaches that Li can result in an inconvenient compromise of corrosion resistance and mechanical properties and a value of less than 2.8% to even less than 0.9% is preferred [0042] therefore a balance is necessary. 
Angles discloses presence of Cu is desirable to improve mechanical properties as an amount of % Cu 0.1 % to 8.2% or higher. In contrast, Angles teaches in some applications the presence of % Cu is detrimental and to balance mechanical properties content is less than 9.4% to even less than 0.02% are preferred [0075].  
Angles further discloses the presence of Ag is important as for some applications limit the content of trace elements to amounts of less than 1.8% by weight to reduce detrimental effect [0037]. 
The ranges of Li, Cu and Ag as taught by Angles fall within the claimed range of Li, Cu and Ag which are less than or equal to about 3% 10% and 2% respectively by weight of the alloy. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a composition of Li, Cu and Ag selected from the range of Angles to get an alloy with desired mechanical properties, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I].

Regarding claim 26, Angles discloses an alloy, comprising Silicon (Si) to improve mechanical properties, however Angles teaches the content is less than 1.8%, less than 0.2% less than 0.08% to even less than 0.02% is preferred to balance mechanical properties [0079]. The range of Si taught by Angles fall within the claimed range of Si which is less than or equal to about 1.0 % by weight of the alloy.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a composition of Si from the range of Angles to get an alloy with desired mechanical properties, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I].

Regarding claim 27, Angles discloses an alloy, further comprising Titanium (% Ti) to improve mechanical properties wherein Ti is preferred in a range of 0.1% or higher, 0.6% or higher or 1.2% or higher. In contrast, in some applications, where the presence of % Ti is rather detrimental, Angles teaches the content is kept less than 1.8%, less than 0.2% less than 0.08% to even less than 0.02% are preferred to balance mechanical properties [0083]. The range of Angles falls within the claimed range of Ti which is less than or equal to about 1.5% by weight of the alloy. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a composition of Ti from the range of Angles to get an alloy with mechanical properties, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 8AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Merkling Sally can be reached on (571)2726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZMUN NAHAR SHAMS/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736